The appeals are from a decree of the Surrogate’s Court of Suffolk county settling the accounts of executors, except so much thereof as directs payment of the unpaid legacies, and from an order surcharging appellant Sarah Ratchick, as executor and trustee, the sum of $11,313.64. Decree modified by striking out decretal paragraph numbered 1 and by inserting in its place the following: 1. That the objections numbered I, II, III, V, VI (No. VII having been withdrawn), VIII, IX, X, XI, XII and XIII, filed herein by Milton A. Ratchick, one of the legatees named in the will of the decedent, be and the same hereby are dismissed. That the objection numbered IV, filed by said legatee, be and the same hereby is sustained to the extent that the executors be and they hereby are directed to serve and file a supplemental account showing the parcels of real property actually held by the estate, the presence of tax liens thereon, if there be any such, and the actual value of such property; the receipt of moneys by way of payment and reduction of mortgages, and the actual value of securities held by the estate. As so modified, the decree, in so far as appealed from, is unanimously affirmed, with costs to respondents, payable out of the estate. Order surcharging the executrix unanimously affirmed, without costs. In our opinion, the account should reflect the condition *901of the estate for the period for which it was rendered. We have considered such of the remaining objections interposed as are presented on this appeal, and we are of opinion that the learned surrogate did not err in his disposition of them. Present ■— Hagarty, Johnston, Adel and Taylor, JJ.; Lazansky, P. J., not voting.